Citation Nr: 1809453	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-09 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, right knee strain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, lumbar strain.

3.  Entitlement to service connection for residuals, right knee strain.

4.  Entitlement to service connection for residuals, lumbar strain.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1982 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board ) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A video conference hearing was held in this matter in April 2017.  The Veteran, at that time, requested that the record remain open for 90 days.  That being accomplished, the Board is addressing the Veteran's claims.

The issues of service connection for a right knee strain and a lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 1986 rating decision, denied entitlement to service connection for residuals of a right knee strain.

2.  An unappealed January 1986 rating decision, denied entitlement to service connection for residuals of a lumbar strain.

3.  The rating decision of January 1986 with respect to service connection for residuals of a right knee strain is final.

4.  The rating decision of January 1986 with respect to service connection for residuals of a lumbar strain is final.

5.  The evidence received since the January 1986 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection with respect to the Veteran's right knee strain.

6.  The evidence received since the January 1986 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection with respect to the Veteran's lumbar strain.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee strain.  38 U.S.C. § 5108 (2012);
38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar strain.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.
38 U.S.C. §§ 7104 (b), 7105(c) (2012).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.
38 C.F.R. § 3.156 (a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran filed a claim for service connection in November 1985 for a right knee injury, which he says occurred in 1982 in basic training, and a back injury, which he says occurred in 1983 aboard ship.  See Veteran's claim for compensation, November 1985.  The claim was denied in a January 1986 VA Rating Decision as to both his right knee and back injuries.  As the Veteran did not file a timely appeal within one year, the decision became final.

In the January 1986 VA rating decision, the RO stated that the incidents that occurred in 1982 and 1983 were acute (as opposed to chronic) conditions which had resolved.  Although the Veteran's service treatment records (STRs) showed in-service injuries, the RO noted that neither the right knee strain or the lumbar strain were conditions reported on the Veteran's service separation examination.  Moreover, there was no evidence of either of these conditions in the most recent VA examination, which at that time was in December 1985.

The Veteran submitted an application to reopen his previously denied claim in December 1993.  In a May 2011 rating decision, reopened the claims based on new and material evidence provided.  However, regardless of what the RO has decided, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The evidence of record at the time of the last final decision in January 1986 consisted of the Veteran's STRs and a VA examination dated in December 1985.  

Since then, the Veteran has submitted additional evidence.  With respect to his back, the Veteran has submitted clinical progress notes from the Central Healthcare Center in Arkansas, and records of on-going treatment for his back from the VA medical center (VAMC) in Little Rock Arkansas.  The Veteran submitted medical evidence which indicated that he had suffered back pain for 20 years.  With respect to his knee, at his hearing before the Board in April 2017, the Veteran testified that a doctor told him in 1985 that his knee had been dislocated.  See hearing transcript page 7.  He indicated that he went to a doctor in Arkansas about his knee, but that he could not go as often as he would have liked as he did not have health insurance, so he treated his knee with Tylenol and ice.  Clinical progress notes from the VAMC also show on-going complaints of right knee pain.  This evidence submitted subsequent to 1986 was not considered at the time of the rating decision.  The Board finds that the evidence submitted since the January 1986 rating decision is new and material, as it relates to an unestablished fact that substantiates the claims of service connection.  In particular, the evidence shows possible chronic and continuing conditions with respect to the applicant's back and knee.  The evidence is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.

Accordingly, the Board finds that reopening of the claim of service connection for a right knee strain and a lumbar strain is warranted.

ORDER

New and material evidence to reopen a claim of entitlement to service connection for a right knee strain has been received and the claim is reopened, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for a lumbar strain has been received and the claim is reopened, to this extent, the appeal is granted.


REMAND

While the Board regrets further delay, the Veteran's claim must be remanded to ensure that all due process requirements have been satisfied.

Inadequate Examinations

As noted earlier, the Veteran claimed he sustained a right knee injury in 1982 in basic training.  He says he sustained a back injury 1983 aboard ship while in service.  The Veteran was afforded VA examinations in May 2010 and March 2011; however, these examination are inadequate.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Neither of the opinions is adequate and remand is necessary for a more thorough opinion.  See 38 U.S.C. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


In May 2010, the Veteran was afforded a VA Spine examination for his back disability.  The VA examiner concluded that there was no evidence of interim treatment for back pain between active duty and that examination in 2010, as such, his back condition was not related to service.  The examiner stated that it was less likely than not that the episodes of back pain in 1983 were in any way related to the episode of back pain for which he was treated in March 2010.  

However, the VA examiner failed to consider the Veteran's lay reports of ongoing back pain.  During the April 2017 Board hearing, the Veteran indicated that he went sparingly to the doctor as he did not have health insurance until about the year 2000.  See hearing transcript page 4 and 8.  The Veteran's testimony appeared credible in this regard.  Clinical progress notes from the VAMC in Arkansas in January 2010, for example, show that the Veteran told the provider that he had experienced chronic back pain since 1983.  This information was not considered by the examiner in forming an opinion.  Thus, in addition to the record, the examiner must also consider the Veteran's lay statements with respect to his back condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Additionally, in the most recent March 2011 VA opinion, the examiner concluded with respect to the Veteran's knee and back conditions, that it is less than likely that the Veteran's claims relate to an in-service injury.  The rationale for this judgment is that he currently "has little to no" deficit.  Both injuries were acute, not chronic.  Lastly, the VA examiner noted that there was no mention on the separation examination of any associated injuries, and the Veteran has had virtually no interim treatment between.  

In the opinion, the VA examiner relied on the fact that there had been no mention of the Veteran's knee or back injury upon his separation from service.  This reasoning is not sufficient.  The fact that there was no mention of these injuries on the Veteran's separation examination is not dispositive of the issue.  The examiner must also consider the lay statements of the Veteran with respect to his disabilities.  See Dalton, 21 Vet. App. 23; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Again, the VA examiner appears to have not considered the Veteran's lay statements of ongoing knee and back pain.  

Additionally, it is unclear if the VA examiner considered all the medical records in this case.  For example, a July 2010 x-ray of the lumbosacral spine reveals that the Veteran has mild disc space narrowing at L5-S1 and mild degenerative joint disease of the facet joints at L5-S1.  The VA examiner noted the Veteran's back injuries were acute; however, there was no discussion of the etiology of the Veteran's mild degenerative joint disease of the spine.

Furthermore, in this opinion, the examiner utilized the wrong standard of review.  The examiner's conclusion that the Veteran's injuries are "less than likely," related to his military service does not rise to the "at least as likely as not" evidentiary standard required under 38 U.S.C. § 5107(b).  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that if the physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion).  See also Wise v. Shinseki, 26 Vet. App 517, 520, 2014; and see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The examiner must provide an opinion based on the proper evidentiary standard.

Thus, the Board finds that new examinations that ascertain the nature and etiology of the Veteran's knee and back disabilities are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all of the available Veteran's treatment records since May 2011.  All actions to obtain the requested records should be documented fully in the claims file.  The Veteran should be notified if the AOJ is unable to obtain those records. 

2.  Contact the Veteran and request that he identify any other private medical providers that may have records relevant to his claim that are not already of record.  Ask the Veteran to authorize release of any such records.  

3.  After any additional records are associated with the claims file, the AOJ should afford the Veteran an addendum VA opinion by an appropriate medical professional as to:

With Regard to Right Knee Strain

(a) Whether IT IS AT LEAST AS LIKELY AS NOT (a 50 percent probability or greater) that the Veteran's right knee strain had its onset in service or is due to an event in service.

With Regard to Lumbar Strain

(a) Whether IT IS AT LEAST AS LIKELY AS NOT (a 50 percent probability or greater) that the Veteran's lumbar strain had its onset in service or is due to an event in service. 

The Board notes that even if the VA examiner determines the Veteran did not have a back disability while in service, the VA examiner MUST discuss whether the symptoms the Veteran complained of during service and ongoing complaints post-service were early manifestations of the Veteran's mild disc space narrowing at L5-S1 and mild degenerative joint disease of the facet joints at L5-S1, as reflected by the Veteran's July 2010 x-ray findings.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

The examiner must discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include the Veteran's ongoing reports of back and knee pain.  S/HE SHOULD OUTLINE THAT HISTORY IN HIS REPORT.  THE EXAMINER IS ADVISED THAT THE VETERAN IS COMPETENT TO REPORT HIS SYMPTOMS AND HISTORY, AND SUCH REPORTS MUST BE SPECIFICALLY ACKNOWLEDGED AND CONSIDERED IN FORMULATING ANY OPINIONS.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


